UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
 ABD RAHIM HUSSEIN AL NASHIRI,                 )
                  Petitioner                   )     Civil Action (HABEAS)
                                               )
 v.                                            )     Civil Case No. 08-cv-1207 (RCL)
                                               )     Misc. No. 08-mc-442 (TFH)
 BARACK OBAMA, et al.                          )
                   Respondents.                )     before Judge Royce C. Lamberth
                                               )

                                            ORDER


        Having reviewed petitioner's Motion for a Preservation Order and Memorandum of Law

in Support of Petitioner's Motion for a Preservation Order, filed with the Court Security Office on

November 18, 2016 and notice [ECF No. 260] given November 22, 2016, this Court hereby

ORDERS the government to conduct a review of the classification status of that filing. Upon such

review, should the government determine that the filings contain classified information, the Court

ORDERS the government to provide a redacted, public version of the motion to be filed on ECF.


        So ORDERED.




                                                                      ~c.rf~
                                                                       RCe      c. Lamberth
                                                                     United States District Judge
DATE:     11-/:&. f {t Cl